          Case 1:21-cr-00088-DLF Document 25 Filed 04/01/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :
                                              :       Case Number 21-cr-88-DLF
RONALD SANDLIN,                               :
                                              :
                       Defendant.             :


                                             ORDER

       This matter comes before the Court pursuant to a motion of the United States to seal three

proposed video exhibits in support of its opposition to the defendant’s motion for bond. Counsel

for the defendant has indicated that he does not oppose the government’s motion.

       The Court finds that because there are reasonable grounds to believe that the disclosure of

such materials could jeopardize national security, the United States has established a compelling

governmental interest to justify the requested sealing. It is therefore

       ORDERED that the government’s motion to seal is hereby GRANTED, and that the

proposed video exhibits are sealed until further Order of this Court. Notwithstanding the sealing,

the government may disclose the materials in furtherance of its law enforcement and prosecution

needs and discovery obligations.



Dated: April 1, 2021

                                              DABNEY L. FRIEDRICH
                                              United States District Judge
                                              District of Columbia


cc:    Jessica Arco
       U.S. Attorney’s Office for the District of Columbia
  Case 1:21-cr-00088-DLF Document 25 Filed 04/01/21 Page 2 of 2




555 Fourth Street NW, Fourth Floor
Washington, DC 20530

Jerry Ray Smith, Jr.
717 D Street NW, Suite 400
Washington, DC 20004
